Citation Nr: 0308854	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected healed fracture of the right clavicle, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected compound comminuted fracture of the nasal bone, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board remanded the claims in February 2001.  

In the February 2001 remand, the Board directed the RO to 
issue statements of the case regarding the issues of 
entitlement to service connection for anemia and an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder (PTSD).  The RO issued a statement of the case in 
August 2002 on the service-connection issue.  Because the RO 
had increased the evaluation for PTSD to 100 percent in an 
October 2001 rating decision, the RO issued a statement of 
the case in December 2002 on the issue of entitlement to an 
effective date earlier than January 5, 2001, for the 100 
percent PTSD evaluation.  The only documents submitted after 
these statements of the case were statements in February and 
March 2003 from the representative, neither of which 
discussed the PTSD or anemia claims.  As such, the Board does 
not have jurisdiction over these claims.  


FINDINGS OF FACT

1.  The right clavicle disability is manifested by slightly 
limited range of right shoulder motion, particularly in 
forward elevation, which was 160 degrees, and otherwise 
normal motion.  

2.  The nasal disability is manifested by a deviated nasal 
septum with minimal obstruction of approximately 20 percent 
bilaterally, some discomfort bilaterally, and no purulent 
discharge, speech impairment, or paranasal tenderness over 
the maxillary and frontal sinuses.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for service-
connected healed fracture of the right clavicle, currently 
rated as 10 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2,4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(2002).  


2.  The criteria for an increased evaluation for service-
connected compound comminuted fracture of the nasal bone, 
currently rated as 10 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.97, 4.118, Diagnostic Code 6502 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations, which 
require no particular application forms.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for these benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO notified the appellant 
of the decision in this case by letter in May 1999, and 
issued a July 1999 statement of the case listing the criteria 
for proving the claims and the evidence considered in 
evaluating the claims.  The Board, in its February 2001 
remand, identified the evidence that was needed to 
substantiate the claim.  By June and November 2001 letters, 
the RO asked the appellant to provide information as to 
treatment he had received for the right shoulder and nasal 
disabilities.  In an April 2002 letter, it told him of an 
upcoming examination and the consequences of not showing for 
this examination.  In an August 2002 supplemental statement 
of the case, the RO listed the evidence considered, the legal 
criteria for evaluating the claims, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  It is noted that the analysis of 
the disability to be assigned the service-connected compound 
comminuted fracture of the nasal bone requires reference to 
any scars.  The criteria for evaluating scars were recently 
amended.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118).  The appellant has 
not been specifically notified of these amended regulations.  
However, as the evidence does not illustrate any scarring 
that would warrant an increased evaluation under the old or 
the new criteria, the absence of this notice does not harm 
the appellant's efforts in prosecuting his claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In its letters of November 2001, the 
RO told the veteran what evidence he was expected to provide 
(names and addresses of treatment providers and record 
keepers) and indicated VA would obtain that evidence based 
upon the information he provided.  VA did obtain VA and 
private treatment records identified by the appellant.  The 
appellant has not identified any other sources of treatment.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
March 1999 and in May 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  



II.  Analysis

A.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

B.  Healed Fracture of the Right Clavicle

Service connection was established for healed fracture of the 
right clavicle by an August 1981 rating decision.  A 
noncompensable evaluation was assigned.  In a September 1995 
rating decision, the rating was increased to 10 percent 
disabling.  The appellant here seeks an evaluation in excess 
of 10 percent.  

The disability is currently evaluation analogous to the 
criteria at Diagnostic Code 5203, for impairment of the 
clavicle or scapula.  Malunion of the clavicle, or nonunion 
without loose movement, affecting either the major or minor 
extremity, warrants a 10 percent evaluation.  A 20 percent 
evaluation may be assigned to either the major or minor 
extremity for nonunion of the clavicle with loose movement or 
for dislocation of the clavicle.  The disability might also 
be rated on impairment of function of contiguous joint.  
38 C.F.R. § 4.71a (2002).  

Private treatment records in May, November, and December 1997 
show the right shoulder without gross sensory or motion 
deficit, though with complaints of pain.  There was full 
range of motion with pain.  

VA examination of the joints in March 1999 was unremarkable, 
with no evidence of ankylosis, arthritis, or lost motion 
affecting the joints including the clavicle.  The diagnosis 
was status post fracture of the right clavicle.  The examiner 
noted that the appellant had significant pain in the area of 
the prior fracture when the weather was bad that decreased 
his ability to exercise and do manual labor.  

VA examination of the bones in May 2002 indicated that the 
appellant complained of discomfort in the right shoulder by 
certain motion and with weather changes.  He also indicated 
he had a pinched nerve in his neck that aggravated his 
shoulder condition and that the shoulder discomfort 
interfered with activities and contributed to weakness, 
excess fatigability, and slight incoordination.  Examination 
revealed slightly limited range of right shoulder motion, 
particularly in forward elevation, which was 160 degrees.  
The remaining motion measurements were normal.  There was 
slight tenderness over the right acromioclavicular joint.  X-
rays revealed a well-healed fracture of the distal right 
clavicle with slight degenerative changes in the right 
acromioclavicular joint.  The final diagnoses included healed 
fracture of the right clavicle with degenerative arthritis of 
the right acromioclavicular joint.  

This evidence does not indicate that there is nonunion of the 
clavicle with loose movement or dislocation of the clavicle 
that might warrant a 20 percent evaluation under 38 C.F.R. 
§ 4.71a (2002).  Nor is there evidence of ankylosis that 
would support application of Diagnostic Code 5200 for 
ankylosis of scapulohumeral articulation, or of other 
impairment of the humerus that would support the use of 
Diagnostic Code 5202.  Limitation of motion of the arm is 
evaluated under Diagnostic Code 5201, where a 20 percent 
evaluation is assigned for motion limited to the shoulder 
level.  The May and December 1997 private treatment records 
revealed full range of motion.  The March 1999 VA examination 
was without evidence of lost motion affecting the clavicle.  
The May 2002 VA examination revealed slightly limited range 
of right shoulder motion, particularly in forward elevation, 
which was 160 degrees, with the remaining motion measurements 
normal.  These findings indicate that the right shoulder 
moved above the shoulder level, thereby precluding an 
evaluation under this criteria.  

It is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to an 
increased evaluation for service-connected healed fracture of 
the right clavicle.  

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination concerning musculoskeletal 
disorders. See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). Section 
4.40 provides in part that functional loss may be due to 
pain, as supported by adequate pathology, and as evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The evidence contained in the claims folder shows that the 
veteran's disability of the right clavicle with degenerative 
arthritis is manifested by slightly limited but painful 
motion.  Such manifestations are contemplated in the criteria 
for the schedular ratings currently in effect, and would not 
provide a basis for an additional or higher disability 
evaluation.


C.  Compound Comminuted Fracture of the Nasal Bone

By an April 1991 rating decision, the RO established service 
connection for compound comminuted fracture of the nasal 
bone.  It was assigned a noncompensable evaluation.  In the 
May 1999 rating decision here on appeal, the RO increased the 
evaluation to 10 percent disabling.  

VA examination in March 1999 showed that the appellant 
complained of persistent nasal obstruction, for which he had 
used medications, decongestants, and topical and nasal 
steroids.  There was no speech impairment.  Examination 
revealed marked septal deviation with approximately 90 
percent nasal obstruction bilaterally.  There was some clear 
exudate.  The diagnoses did not include nasal deviation, 
though it mentioned nasal trauma in service.  

VA examination in May 2002 revealed minimal obstruction of 
approximately 20 percent bilaterally, with a C-shaped 
deformity of the nasal septum and anterior nasal septum with 
some discomfort bilaterally.  There was no purulent 
discharge, speech impairment, or paranasal tenderness over 
the maxillary and frontal sinuses.  The diagnosis was 
deviated nasal septum with some obstruction, managed 
medically.  

The disability is rated pursuant to Diagnostic Code 6502 for 
traumatic deviation of the nasal septum, where a 10 percent 
rating is warranted if there is 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97 (2002).  This diagnostic code does 
not provide for a rating in excess of 10 percent.  

The disability might alternatively be rated under Diagnostic 
Code 6504 for scars or loss of part of the nose, where a 10 
percent evaluation requires loss of part of one ala or other 
obvious disfigurement and a 30 percent evaluation requires 
scars exposing both nasal passages.  The disability might 
also be evaluated under Diagnostic Code 7800 for disfiguring 
scars of the head, face, or neck.  38 C.F.R. § 4.97 (2002).  
However, the evidence discussed above does not indicate that 
the compound comminuted fracture of the nasal bone is 
manifested by any scars or by loss of part of one ala or 
other obvious disfigurement.  Nor is there any indication of 
exposure of both nasal passages.  Therefore, a higher 
evaluation under these alternative criteria is not warranted.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
evaluation for service-connected compound comminuted fracture 
of the nasal bone.  





	(CONTINUED ON NEXT PAGE)





ORDER

An increased evaluation for service-connected healed fracture 
of the right clavicle, currently rated as 10 percent 
disabling, is denied.  

An increased evaluation for service-connected compound 
comminuted fracture of the nasal bone, currently rated as 10 
percent disabling, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

